DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions and Claim Status
Applicant’s election without traverse of Group 1 and the species as set forth in the reply filed on 4/12/22 is acknowledged.
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/12/22.
Claims to the elected species are rejected as set forth below. In order to advance prosecution, additional claims to non-elected species have been considered.
Claims 1-10 are being examined.

Priority
This application is a CON of 16/227,828 12/20/2018 PAT 10989710 16/227,828 is a CON of 15/226,480 08/02/2016 PAT 10203323 15/226,480 is a CON of 13/337,875 12/27/2011 PAT 9428845 13/337,875 has PRO 61/427,626 12/28/2010.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/12/22 and 6/11/21 have been considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities:  
The last line on page 3 of the 6/22/21 claim set recites ‘-O-(C1-C4 alkyl)-‘. The dash at the end is unnecessary.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,989,710 (710) in view of Colicelli et al. (‘Human RAS superfamily proteins and related GTPases’ Sci STKE 2004, printed as pages 1-53; ‘Colicelli’).
710 recites a method that comprises contacting a compound and a presenter protein (claim 1) where the compound has a particular formula (claim 1) and where the presenter protein or PIS are selected from specific groups (claims 2-5) and where the complex binds with certain properties (claim 6).
710 recites ‘K-Ras’ while instant claim 1 recites that the TIS contacts ‘H-Ras or N-Ras’.
Colicelli teach that HRAS, KRAS and NRAS share a basic biochemical activity that is reflected in the G1 box, G4 box and G5 box (page 1 first 3 paragraphs and figure 1). Figure 2 shows the sequences of HRAS, KRAS and NRAS. Thus, based on Colicelli the K-Ras (and interacting sites via the TIS) of 710 would function as claimed (due to the shared function and sequence).
Further, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of 710 because 710 expressly recites ‘K-Ras’ and Colicelli teach that HRAS, KRAS and NRAS share a basic biochemical activity that is reflected in the G1 box, G4 box and G5 box (page 1 first 3 paragraphs and figure 1). Since HRAS, KRAS and NRAS share activity and structural identity (see figure 2 of Colicelli) one would have been motivated to substitute one for another. One would have had a reasonable expectation of success since the sequence and function of the proteins was known.
In relation to instant claim 1, 710 recites a method that comprises contacting a compound and a presenter protein (claim 1). 710 recite the same presenter protein and the same compound except for the TIS. Colicelli teach that HRAS, KRAS and NRAS share a basic biochemical activity that is reflected in the G1 box, G4 box and G5 box (page 1 first 3 paragraphs and figure 1) thus suggesting that the TIS can contact K-Ras or HRAS or NRAS. 
In relation to instant claim 2-6, 710 recites such features (claims 2-5 respectively).
In relation to claims 7-10, Colicelli teach that HRAS, KRAS and NRAS share a basic biochemical activity that is reflected in the G1 box, G4 box and G5 box (page 1 first 3 paragraphs and figure 1) thus suggesting that the TIS can contact K-Ras or HRAS or NRAS. Further, 710 recites functionality of the complex (claim 6).

Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,203,323 (323; as cited with IDS 6/11/21) in view of Colicelli et al. (‘Human RAS superfamily proteins and related GTPases’ Sci STKE 2004, printed as pages 1-53; ‘Colicelli’).
323 recites a method that comprises contacting a compound and a presenter protein (claim 1) where the compound has a particular formula (claim 1) and where the presenter protein or PIS are selected from specific groups (claims 2-5) and where the complex binds with certain properties (claim 6).
323 recites ‘K-Ras’ while instant claim 1 recites that the TIS contacts ‘H-Ras or N-Ras’.
Colicelli teach that HRAS, KRAS and NRAS share a basic biochemical activity that is reflected in the G1 box, G4 box and G5 box (page 1 first 3 paragraphs and figure 1). Figure 2 shows the sequences of HRAS, KRAS and NRAS. Thus, based on Colicelli the K-Ras (and interacting sites via the TIS) of 323 would function as claimed (due to the shared function and sequence).
Further, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of 323 because 323 expressly recites ‘K-Ras’ and Colicelli teach that HRAS, KRAS and NRAS share a basic biochemical activity that is reflected in the G1 box, G4 box and G5 box (page 1 first 3 paragraphs and figure 1). Since HRAS, KRAS and NRAS share activity and structural identity (see figure 2 of Colicelli) one would have been motivated to substitute one for another. One would have had a reasonable expectation of success since the sequence and function of the proteins was known.
In relation to instant claim 1, 323 recites a method that comprises contacting a compound and a presenter protein (claim 1). 323 recite the same presenter protein and the same compound except for the TIS. Colicelli teach that HRAS, KRAS and NRAS share a basic biochemical activity that is reflected in the G1 box, G4 box and G5 box (page 1 first 3 paragraphs and figure 1) thus suggesting that the TIS can contact K-Ras or HRAS or NRAS. 
In relation to instant claim 2-6, 323 recites such features (claims 2-5 respectively).
In relation to claims 7-10, Colicelli teach that HRAS, KRAS and NRAS share a basic biochemical activity that is reflected in the G1 box, G4 box and G5 box (page 1 first 3 paragraphs and figure 1) thus suggesting that the TIS can contact K-Ras or HRAS or NRAS. Further, 323 recites functionality of the complex (claim 6).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD T NIEBAUER whose telephone number is (571)270-3059. The examiner can normally be reached M - F 6:30 - 2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RONALD T. NIEBAUER
Primary Examiner
Art Unit 1658



/RONALD T NIEBAUER/Examiner, Art Unit 1658